UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 MATSON NAVIGATION COMPANY,

 INC.,

                 Plaintiff,
                                                           Civil Action No. 21-1606 (RDM)
          v.

 U.S. DEPARTMENT TRANSPORTATION,
 et al.,

                 Defendants.




                                  MEMORANDUM OPINION

         Plaintiff Matson Navigation Company, Inc. (“Matson”) seeks review of Defendant

Maritime Administration’s (“MARAD”) decision approving the replacement of a vessel

operating under the Maritime Security Program—the APL Guam—with another vessel—the

Herodote—owned by Intervenor-Defendant APL Maritime, Ltd. (“APL”). Dkt. 1. (Compl.).

Matson contends that MARAD’s approval order violates the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706(2)(A), because it is arbitrary, capricious, and not in accordance with

law. Dkt. 1 at 33, 34 (Compl. ¶¶ 184, 197). Defendants have moved to dismiss Matson’s

complaint on the ground that MARAD’s invocation of 46 U.S.C. § 50501 as a partial basis for its

order vested exclusive jurisdiction to review that order in the court of appeals. Dkt. 15-1 at 1;

Dkt. 17 at 1–2. Because this case presents the same jurisdictional issues that the Court resolved

in its prior decision in Matson Navigation Co. v. United States Department of Transportation,




                                                     1
466 F. Supp. 3d 177 (D.D.C. 2020) (“Matson II”), the Court will GRANT Defendants’ motions

and DISMISS the case for lack of jurisdiction.

                                      I. BACKGROUND

A.     Statutory Background

       In the Maritime Security Act of 1996, Pub. L. No. 104-239, 110 Stat. 3118, Congress

provided for the establishment by “[t]he Secretary of Transportation, in consultation with the

Secretary of Defense” of “a fleet of active, commercially viable, militarily useful, privately

owned vessels to meet national defense and other security requirements and maintain a United

States presence in international commercial shipping.” 46 U.S.C. § 53102(a). This Maritime

Security Fleet “consist[s] of privately owned, United States-documented vessels for which there

are in effect operating agreements.” Id. Pursuant to this authority, the Secretary established the

Maritime Security Program (“MSP”), see 46 U.S.C. §§ 53101–53111, and delegated its

administration to the Maritime Administrator, who heads MARAD, see 49 C.F.R. § 1.93(a). For

a vessel to participate in the MSP, it must meet several eligibility requirements that advance the

purposes of the MSP, including requirements concerning the vessel’s ownership and

documentation, its commercial viability, its suitability for national defense or military purposes,

and its operation in foreign commerce. See 46 U.S.C. § 53102(b). Contractors must enter into

“operating agreements” with MARAD that cover vessels subject to the Program. See id.

§ 55103; 46 C.F.R. § 296.2 (defining “MSP [o]perating [a]greement” as “the assistance

agreement between a Contractor and MARAD that provides for MSP payments”). Operating

agreements are “effective only for 1 fiscal year” but are “renewable.” 46 U.S.C. § 53104(a).

The Secretary makes fixed payments to the contractors under the operating agreements. See 46




                                                     2
U.S.C. § 53106(a)(1)(A) (setting the annual payment for each vessel for fiscal years 2018, 2019,

and 2020 at $5,000,000).

       The statute also provides a mechanism for replacing vessels subject to MSP agreements

with new vessels. Under 46 U.S.C. § 53105(f), “[a] contractor may replace a vessel under an

operating agreement with another vessel that is eligible to be included in the Fleet under

section 53102(b), if the Secretary, in conjunction with the Secretary of Defense, approves the

replacement of the vessel.” Section 53102(b), as discussed, sets forth numerous requirements for

vessels to be eligible to join the MSP. This case chiefly concerns one such requirement: that a

“vessel meets the requirements of paragraph (1), (2), (3), or (4) of [§ 53102(c)].” Id.

§ 53102(b)(1). Section 53102(c) outlines certain requirements related to the ownership or

operation of MSP vessels. As relevant here, paragraphs (1), (2), and (4) of § 53102(c) require, as

one of the conditions of their fulfillment, that a vessel be owned by, operated by, or chartered to

“a person that is a citizen of the United States under section 50501.” Id. § 53102(c)(1), (2)(A)(i),

(4)(B). Section 50501, in turn, provides that “a corporation, partnership, or association is

deemed to be a citizen of the United States only if the controlling interest is owned by citizens of

the United States,” with the caveat that, “if the corporation, partnership, or association is

operating a vessel in the coastwise trade, at least 75 percent of the interest must be owned by

citizens of the United States.” Id. § 50501(a).

B.     Factual Background

       In January 2005, the Secretary of Transportation entered into nine agreements with APL,

permitting nine APL vessels to operate as part of the MSP. See Matson II, 466 F. Supp. 3d at

183. In December 2014, APL applied to MARAD for authorization to replace two of those

vessels. Id. On October 22, 2015, MARAD approved APL’s application to replace the APL




                                                      3
Cyprine with the APL Guam in the MSP fleet (the “2015 Approval Order”). Dkt. 1 at 14

(Compl. ¶ 71). In December 2016, MARAD approved APL’s application to replace the APL

Agate with the APL Saipan (the “2016 Approval Order”). Id. at 15–16 (Compl. ¶¶ 80–83).

       Plaintiff Matson provides ocean freight carrier services in the Pacific region and serves

several of the same routes as APL. Id. at 5, 6 (Compl. ¶ 23, 26). Shortly after MARAD’s

approval of the replacement vessels, Matson filed an administrative protest with MARAD in

which it challenged the vessels’ eligibility for the MSP. Matson Navigation Co., Inc. v. U.S.

Dep’t of Transp., 895 F.3d 799, 802–03 (D.C. Cir. 2018) (“Matson I”). MARAD rejected

Matson’s appeal, concluding that APL’s vessels met the relevant statutory criteria. Id. at 803.

On June 2, 2017, Matson sought review of MARAD’s approvals in the D.C. Circuit. Id.

Following briefing and oral argument, the D.C. Circuit dismissed Matson’s petition for lack of

jurisdiction. Id. at 806. With respect to Matson’s challenge to MARAD’s 2015 Approval Order,

the court of appeals held that it lacked jurisdiction because Matson failed to file a timely petition

for review. Id. at 804–05. And with respect to the 2016 Approval Order, the D.C. Circuit held

that it lacked jurisdiction because MARAD’s order “did not make an explicit finding” or the

“functional equivalent” of an explicit finding “that the entities involved were U.S. citizens within

the meaning of [46 U.S.C. §] 50501,” and thus the order was not made “pursuant to” § 50501—a

criterion that the court deemed necessary for it to exercise jurisdiction over Matson’s challenge

under the Administrative Orders Review Act (also known as the “Hobbs Act”), 28 U.S.C.

§ 2342(3)(A). Id. at 805–06.

       Following the D.C. Circuit’s dismissal, Matson challenged the approval orders in this

Court. See Matson II, 466 F. Supp. 3d at 185. APL intervened, and the parties cross-moved for

summary judgment. Id. at 180. MARAD also moved to dismiss Matson’s challenge to the 2015




                                                      4
Approval Order, arguing that because that order was made, in part, “pursuant to” 46 U.S.C.

§ 50501, the Hobbs Act vested the courts of appeals with exclusive jurisdiction to review it. Id.

at 180–81.

        This Court agreed with MARAD and granted MARAD’s motion to dismiss with respect

to Matson’s challenge to the 2015 Approval Order. Id. at 181. The Court concluded that

because the 2015 Approval Order made “explicit reference” to § 50501, the order was made

“pursuant to” that section and thus triggered the court of appeals’ Hobbs Act jurisdiction over the

entire order. Id. at 188–89. The Court then considered “whether the district courts have

concurrent jurisdiction to review those portions of a multiple-authority agency order that turn on

statutory provisions not listed in the Hobbs Act,” id. at 190, and determined that the answer was

no, id. at 192. The Court observed that although the “D.C. Circuit has not expressly answered

the question, . . . [s]everal D.C. Circuit decisions[,] . . . along with out-of-circuit precedents,

support the conclusion that the courts of appeals have exclusive jurisdiction to review multiple-

authority orders.” Id. at 190; see also id. at 190–91 (collecting cases). Applying the test

articulated by the Second Circuit in Sutton v. United States Department of Transportation, 38

F.3d 621 (2d Cir. 1994), the Court concluded that, “[b]ecause MARAD’s citizenship

determination under § 50501 was ‘a necessary predicate to’ the challenged determination that the

APL Guam was eligible to participate in the MSP as a replacement vessel, the courts of appeals

have exclusive jurisdiction to review the entire determination.” Matson II, 466 F. Supp. 3d at

191 (quoting Sutton, 38 F.3d at 625). The Court also found instructive the plain text of the

Hobbs Act itself, which “grants the courts of appeals exclusive jurisdiction over the entirety of

‘final orders’ and not merely those portions of final orders that implicate § 50501.” Id. (quoting

28 U.S.C. § 2342(3)(A)) (internal quotation marks omitted). Based on these considerations, the




                                                       5
Court held that “it lack[ed] jurisdiction to consider Matson’s challenge to MARAD’s 2015

Approval Order authorizing the substitution of the APL Guam for the existing MSP vessel.” Id.

at 192.

          Fast forward seven months. On January 12, 2021, APL applied to replace the APL Guam

with a different vessel—the Herodote—as part of the MSP fleet. Dkt. 1 at 20 (Compl. ¶ 112).

MARAD found that the Herodote met the MSP requirements under 46 U.S.C. § 53102(b) and 46

C.F.R. § 296.11 and approved APL’s application on April 26, 2021 (the “2021 Approval

Order”). Id. at 20-23 (Compl. ¶¶ 114–21); see also Dkt. 1-25. Among other things, that order

expressly found that “the Herodote will be owned by . . . a Delaware corporation and United

States citizen corporation within the meaning of 46 U.S.C. § 50501.” Dkt. 1-25 at 1.

          MARAD approved APL’s request to substitute the APL Guam with the Herodote 14 days

before oral argument was set to take place in the D.C. Circuit on Matson’s appeal of Matson II.

Id at 24 (Compl. ¶ 125). As a result, the D.C. Circuit dismissed Matson’s appeal as moot and

vacated the portion of Matson II that concerned the district court’s subject matter jurisdiction

over the 2015 Approval Order. Matson Navigation Co., Inc. v. U.S. Dep’t of Transp., No. 20-

5219, 2021 WL 3140374, at *1 (D.C. Cir. July 15, 2021) (per curiam).

C.        Procedural Background

          On June 14, 2022, Matson initiated this action to challenge MARAD’s 2021 approval of

the Herodote, naming the Department of Transportation and MARAD (“MARAD”) as

defendants. Dkt. 1. (Compl.). Eleven days later, APL filed an unopposed motion to intervene as

a defendant, Dkt. 7, which the Court granted, Min. Order (June 30, 2021). In its complaint,

Matson alleges that MARAD’s approval of the Herodote was arbitrary, capricious, and otherwise

contrary to law in violation of the APA, 5 U.S.C. § 706(2)(A). Dkt. 1 at 33, 34 (Compl. ¶¶ 184,




                                                     6
197). Specifically, Matson alleges that (1) the Herodote is ineligible for MSP subsidies because

“it will operate in impermissible domestic commerce in violation of” various statutory and

regulatory requirements for MSP participation, Dkt. 1 at 30 (Compl. ¶ 164); and (2) the Herodote

will “engage in impermissible domestic trade in violation of 46 U.S.C. § 53105(a)(2),” id. at 33

(Compl. ¶ 187). As a result, Matson asks the Court to declare the 2021 approval of the Herodote

unlawful and to vacate and set aside MARAD’s order. Id. at 34.

       MARAD and APL filed separate motions to dismiss Matson’s claims on August 30,

2021. See Dkt. 15; Dkt. 17. Both motions contend that the 2021 Approval Order is virtually

indistinguishable from the 2015 approval of the APL Guam, over which this Court concluded

that it lacked subject matter jurisdiction. See Dkt. 15-1 at 9; Dkt. 17 at 6. Matson opposed on

September 13, 2021, Dkt. 18, and Defendants filed their replies on September 27, 2021, Dkt. 20;

Dkt. 21.

                                        II. ANALYSIS

       Defendants move to dismiss for lack of subject matter jurisdiction. They argue that the

2021 Approval Order was issued, at least in part, pursuant to 46 U.S.C. § 50501, and,

consequently, the Hobbs Act vests exclusive jurisdiction to review that order in the courts of

appeals. See Dkt. 15-1 at 14–30; Dkt. 17 at 5–7. Matson opposes Defendants’ motions to

dismiss on essentially the same grounds that it opposed dismissal in Matson II. It insists that

because § 50501 does not authorize MARAD to issue orders that approve replacement vessels,

the 2021 Approval Order could not have been issued “pursuant to” § 50501, and, thus, the Hobbs

Act jurisdictional provision does not apply. Dkt. 18 at 21. Upon consideration of the parties’

submissions in this case, the Court sees no reason to depart from its analysis in Matson II. As a

result and because for jurisdictional purposes the 2021 Approval Order is indistinguishable from




                                                     7
the 2015 Approval Order, the Court concludes that the 2021 Approval Order was issued

“pursuant to” § 50501, and thus the Hobbs Act vests exclusive jurisdiction to review it with the

courts of appeals. The Court, accordingly, will grant Defendants’ motions to dismiss for lack of

jurisdiction.

        “[U]nless a statute provides otherwise, [parties] seeking review of agency action go first

to district court rather than to a court of appeals.” Int’l Bhd. of Teamsters v. Peña, 17 F.3d 1478,

1481 (D.C. Cir. 1994) (“IBT”). The Hobbs Act, however, vests the courts of appeals with

        exclusive jurisdiction to enjoin, set aside, suspend (in whole or in part), or to
        determine the validity of . . . all rules, regulations, or final orders of . . . the
        Secretary of Transportation issued pursuant to section 50501, 50502, 56101–
        56104, or 57109 of title 46 or pursuant to part B or C of subtitle IV,
        subchapter III of chapter 313, or chapter 315 of title 49.

28 U.S.C. § 2342(3)(A) (emphasis added). In Matson II, this Court concluded that the 2015

approval of the APL Guam “was, in fact, subject to the Hobbs Act.” Matson II, 466 F. Supp. 3d

at 188. That reasoning extends to the 2021 approval of the Herodote.

        In Matson I, the court of appeals held that it lacked Hobbs Act jurisdiction to review the

2016 Approval Order because “MARAD never explicitly invoked section 50501 in reaching its

eligibility determination in 2016.” Matson I, 895 F.3d at 805. In doing so, however, the court

took care to “contrast” the 2016 and 2015 Approval Orders. Id. Unlike the 2016 Approval

Order, the court observed, the 2015 Approval Order expressly relied on § 50501. Id. at 804–05.

For this reason, the D.C. Circuit did not premise its decision declining to review the 2015

Approval Order on the same rationale that it had applied to the 2016 Approval Order. Instead, it

observed that “MARAD’s ‘explicit reliance’ on section 50501 [in the 2015 Approval Order]

could provide [the] court with jurisdiction under the Hobbs Act over the 2015 approval.” Id. at

804 (quoting IBT, 17 F.3d at 1482). And although the court of appeals declined conclusively to




                                                      8
decide the issue because it lacked jurisdiction for other reasons (i.e., Matson’s appeal was

untimely), id. at 804–05, the court’s reasoning nevertheless strongly implied that jurisdiction

would otherwise have been proper under the Hobbs Act due to the 2015 Approval Order’s

“explicit reference” to § 50501, id. at 805–06. Relying in part on the D.C. Circuit’s analysis, this

Court concluded in Matson II that, because the 2015 Approval Order “explicit[ly] reference[d]”

§ 50501, it was issued “pursuant to” that section, and thus the Hobbs Act vested jurisdiction to

review the 2015 Approval Order in the courts of appeals. Matson II, 466 F. Supp. 3d at 188–89.

       As relevant here, the 2021 Approval Order of the Herodote—like the 2015 Approval

Order—makes “explicit reference” to § 50501. The 2021 Approval Order expressly states that

“the Herodote will be owned by . . . a Delaware corporation and United States citizen

corporation within the meaning of 46 U.S.C. § 50501.” Dkt. 1-25 at 1. Similarly, the 2015

Approval Order stated that “the vessel was owned by a citizen of the United States ‘within the

meaning of 46 U.S.C. § 50501.’” Matson I, 895 F.3d at 804 (quoting Dkt. 1-7 at 4).1 Under the

Court’s reasoning in Matson II, the 2021 Approval Order’s explicit reference to § 50501 “is

enough to trigger Hobbs Act jurisdiction over the entire order.” Matson II, 466 F. Supp. 3d at

189.

       In its opposition, Matson largely recycles the same arguments that the Court considered

and rejected in Matson II. Compare id. at 188–90, with Dkt. 18 at 21–30. Upon re-examination,

the Court remains unpersuaded by those arguments. To the extent that Matson raises new

arguments, however, those also fail. First, Matson contends that the definition of “pursuant to”

that the Court employed in Matson II—i.e., “in conformity with” or “according to,” see 466 F.




1
  For convenience, the 2015 Approval Order quoted by the D.C. Circuit is cited with reference to
the docket and documents in this case.


                                                     9
Supp. 3d at 189–90—conflicts with the definition that the Supreme Court adopted in National

Association of Manufacturers v. Department of Defense, 138 S. Ct. 617 (2018) (“NAM”): “by

reason of the authority of,” “direct[ed] [by],” or “authorize[d] [by].” Dkt. 18 at 22 (quoting

NAM, 138 S. Ct. at 630).

       The Court’s opinion in Matson II explains why this argument has little force. First, as a

technical matter, the Supreme Court’s decision in NAM did not define “pursuant to;” rather,

NAM concerned a requirement that certain agency action be taken “under” a particular statute,

and in the course of defining the word “under,” the Supreme Court explained that the word

“under,” among other things, meant “pursuant to.” 138 S. Ct. at 630. The Court began its

analysis, however, with a caveat: it explained that “the word ‘under’ is a ‘chameleon’ that ‘must

draw its meaning from its context.’” Id. (quoting Kucana v. Holder, 558 U.S. 233, 245 (2010)).

Thus, the Court merely concluded that, in the context of the specific statute under consideration

in NAM, the word “under” meant “pursuant to” or “by reason of the authority of.” Id.

       Taking its cue from NAM, this Court employed a similarly context-dependent analysis in

Matson II. There, the Court considered the nature of the term “pursuant to” and concluded that

“the term ‘pursuant to’ is also a ‘chameleon’ that ‘must draw its meaning from its context.’”

Matson II, 466 F. Supp. 3d at 189 (quoting NAM, 138 S. Ct. at 630). The Court then explained:

       The Hobbs Act provides for exclusive appellate jurisdiction in cases challenging
       agency decisions made “pursuant to [§] 50501.” 28 U.S.C. § 2342(3)(A). To
       give that statutory text meaning, as the Court must, see Mac’s Shell Serv., Inc. v.
       Shell Oil Prods. Co., 559 U.S. 175, 188 (2010), there must exist some agency
       decisions that are made “pursuant to” § 50501, which—as Matson observes—
       merely sets forth the requirements for being “deemed to be” a “citizen of the
       United States” for purposes of the merchant marines. 46 U.S.C. § 50501. As a
       result, the Hobbs Act’s reference to rules or orders issued “pursuant to § 50501”
       can have meaning only if agency action taken “pursuant to § 50501” includes
       rules or orders that do not “direct,” “authorize,” or “approve[]” some action that
       is compelled or authorized by § 50501 itself.




                                                    10
Id. (alterations in original). Thus, the fact that the Supreme Court—in the context of a different

statute and while interpreting a different word—associated the phrase “pursuant to” with the

words “direct,” “authorize,” and “by reason of the authority of” is of little consequence. Here,

moreover, MARAD’s determination that the vessel was owned by a U.S. citizen within the

meaning of § 50501 was as essential to the agency’s approval of the substitution as any other

finding contained in the order. Under § 53102, a vessel is eligible to participate in the MSP only

if it is owned and operated by a U.S. citizen, it is owned by a U.S. citizen or U.S. citizen trust

and demise chartered to a “documentation citizen” (i.e., someone eligible to document the vessel

under 46 U.S.C. §§ 12101-12152), it is owned and operated by a defense contractor, or it is

owned by a documentation citizen and demise chartered to a U.S. citizen. 46 U.S.C.

§§ 53102(b)–(c).

       Matson raises a second argument in response to the Court’s opinion in Matson II. It

criticizes the Court’s conclusion that, because “§ 50501 . . . merely sets forth the requirements

for being ‘deemed to be’ a ‘citizen of the United States’ for purposes of the merchant

marines[,] . . . the Hobbs Act’s reference to rules or orders issued ‘pursuant to § 50501’ can have

meaning only if agency action taken ‘pursuant to § 50501’ includes rules or orders that do not

‘direct,’ ‘authorize,’ or ‘approve[]’ some action that is compelled or authorized by § 50501

itself.” Matson II, 466 F. Supp. 3d at 189 (first quoting 46 U.S.C. § 50501; then quoting NAM,

138 S. Ct. at 630). Specifically, Matson responds by pointing to three examples of regulations

issued by MARAD that specifically implement the citizenship requirement of § 50501. See

Dkt. 18 at 25 (citing Maritime Security Program, 70 Fed. Reg. 55,581, 55,582–84 (Sept. 22,

2005); Shipping—Technical Amendments, 69 Fed. Reg. 34,309, 34,310 (June 21, 2004); and

Citizenship Standards for Vessel Ownership and Financing, 65 Fed. Reg. 76,572, 76,572–73




                                                     11
(Dec. 7, 2000)). It argues that these regulations were issued “pursuant to” 46 U.S.C. § 50501,

and therefore the Court was wrong to suggest that an absence of Hobbs Act jurisdiction in this

case would “render Section 2342’s reference to Section 50501 superfluous.” Dkt. 18 at 25.

       Matson’s argument is unpersuasive. In pointing to regulations that the Secretary of

Transportation has issued in the past that invoke § 50501, Matson ignores a critical fact: § 50501

did not “direct,” “authorize,” “approve[]” these regulations either. Indeed, § 50501 does direct,

authorize, or approve any action by the Secretary of Transportation; all it does is state the

requirements necessary for a vessel owner to be deemed a citizen of the United States, see 46

U.S.C. § 50501(a), which, at least at times, is necessary for the vessel to qualify for inclusion in

the MSP, id. § 53102(c). In the face of this reality, the Court sees no reason to depart from its

conclusion in Matson II that the only interpretation of “pursuant to § 50501” that gives meaning

to that term is if agency action taken “pursuant to § 50501” includes rules or orders that are not

directed, authorized, or approved by § 50501 itself but, rather, are simply consistent with that

detailed regulation. 466 F. Supp. 3d at 189.

       Finally, Matson also contends that the Court drew an incorrect distinction in Matson II

between orders that explicitly invoke § 50501 and orders that implicitly invoke § 50501, because

an agency’s explicit invocation of a statute “has no legal significance” for the purpose of

determining jurisdiction. Dkt. 18 at 27–28. The problem with this argument, however, is that it

is incompatible with the D.C. Circuit’s reasoning in Matson I. There, the court of appeals placed

significant weight on precisely the same distinction that Matson would have this Court reject: in

concluding that it lacked Hobbs Act jurisdiction to review the 2016 Approval Order approving

the APL Saipan, the D.C. Circuit relied on the fact that “MARAD never explicitly invoked

section 50501 in reaching its eligibility determination in 2016.” Matson I, 895 F.3d at 805




                                                     12
(emphasis added). At the same time, however, the court contrasted the 2016 Approval Order

with the 2015 Approval Order, over which the court surmised it likely could have jurisdiction,

based on the order’s “‘explicit reliance’ on section 50501.” Id. at 804 (quoting IBT, 17 F.3d at

1482). To the extent that Matson finds fault in the explicit-versus-implicit distinction, therefore,

it must take that issue up with the D.C. Circuit.

       In sum, Matson has not provided the Court with a reason to revisit its conclusion in

Matson II that the Hobbs Act vests jurisdiction in the courts of appeals to review orders that

explicitly rely on § 50501, and thus the Court reaffirms that holding here.

       That conclusion alone does not end matters, however, because it still leaves open the

question whether the district courts may exercise concurrent jurisdiction over the aspects of the

2021 Approval Order that do not rely on § 50501. In Matson II, this Court concluded that the

“courts of appeals have exclusive jurisdiction to review the entirety of this type of multiple-

authority order” and, accordingly, held that the Court lacked jurisdiction to review MARAD’s

2015 Approval Order authorizing the substitution of the APL Guam. 466 F. Supp. 3d at 190. In

its opposition brief, Matson urges the Court to revisit that conclusion. However, it merely

rehashes the same arguments that the Court considered and rejected in Matson II, and, thus, the

Court sees no reason to depart from its prior holding.

       Putting this all together, the Court concludes for the reasons set forth more fully in

Matson II, 466 F. Supp. 3d 177, that it lacks jurisdiction to consider Matson’s challenge to

MARAD’s 2021 Approval Order authorizing the substitution of the Herodote for the APL Guam.

The Court, accordingly, will grant Defendants’ motions to dismiss.

                                         CONCLUSION

       For the foregoing reasons, the Court will GRANT Defendants’ motions to dismiss.




                                                     13
Dkt. 15; Dkt. 17.

       A separate order will issue.

                                           /s/ Randolph D. Moss
                                           RANDOLPH D. MOSS
                                           United States District Judge


Date: August 4, 2022




                                      14